RENDERED: DECEMBER 16, 2021
                                                         TO BE PUBLISHED


               Supreme Court of Kentucky
                               2019-SC-0651-DG


FREDERICK JONES                                                      APPELLANT


                  ON REVIEW FROM COURT OF APPEALS
V.                         NO. 2019-CA-0172
               JEFFERSON CIRCUIT COURT NO. 98-CR-000443


COMMONWEALTH OF KENTUCKY                                               APPELLEE



               OPINION OF THE COURT BY JUSTICE KELLER

                        REVERSING AND REMANDING

      Frederick Jones filed an application for expungement in Jefferson Circuit

Court. As part of his application, he also filed a motion to proceed in forma

pauperis, which would allow him to proceed without paying the required filing

fee. The Jefferson Circuit Court denied his motion to proceed in forma pauperis.

The Court of Appeals affirmed the Jefferson Circuit Court. After a thorough

review, we reverse the Court of Appeals and remand to the Jefferson Circuit

Court for proceedings consistent with this Opinion.

                                I.   BACKGROUND

      In 1998, Frederick Jones pled guilty to one felony count of theft by

failure to make the required disposition of property. As a result, he spent

several months incarcerated and then five years on supervised probation. In

August 2018, Jones filed an application for expungement pursuant to
Kentucky Revised Statute (KRS) 431.073 in the Jefferson Circuit Court. He did

not tender a filing fee with his application but instead filed a motion to proceed

in forma pauperis (IFP) pursuant to KRS 453.190, which would have allowed

him to proceed without payment of costs and fees. The trial court denied his

motion to proceed IFP, concluding that the legislature did not intend KRS

453.190 to apply to applications for expungements. The Court of Appeals

affirmed. Jones moved this Court for discretionary review, and we granted his

motion.

      Jones argues that, as a matter of statutory interpretation, an application

for an expungement is an “action” under the IFP statute. He further argues

that the Due Process and Equal Protection clauses of the United States and

Kentucky constitutions require low-income individuals be afforded access to

expungements without fees. The Commonwealth, on the other hand, argues

that there is no constitutional right to a cost-free expungement and that the

application of the IFP statute to the expungement statute is at odds with the

language of the latter statute. Further, the Commonwealth argues that if the

IFP statute does apply to expungements, then it only applies to waive the $50

filing fee and not the $250 expungement fee.

                                   II.   ANALYSIS

      In this case we do not review the trial court’s factual findings regarding

the IFP determination but, instead, review the lower courts’ interpretations of

the relevant statutes. “The interpretation of statutes is a matter of law which

we review de novo.” Commonwealth v. Moore, 545 S.W.3d 848, 850 (Ky. 2018)

                                         2
(citation omitted). Therefore, “[w]e afford no deference to the statutory

interpretations of the lower courts.” Id. (citation omitted).

      Although Jones makes arguments regarding the constitutionality of

failing to apply the IFP statute to expungements, “we emphasize the ‘long-

observed principle’ that Constitutional adjudication should be avoided unless

strictly necessary for a decision in the case.” Spees v. Kentucky Legal Aid, 274

S.W.3d 447, 449 (Ky. 2009) (quoting Stephenson v. Woodward, 182 S.W.3d

162, 168 (Ky. 2005)). Therefore, “if a case can be decided on either of two

grounds, one involving a constitutional question, the other a question of

statutory construction or general law, the court will decide only the latter.” Id.

(quoting Ashwander v. Tennessee Valley Auth., 297 U.S. 288, 347 (1938)

(Brandeis, J., concurring)). Because we decide this case on statutory

construction grounds, we do not address the parties’ constitutional arguments.

      This Court has long held that the “fundamental rule of statutory

construction is to determine the intent of the legislature.” Beach v.

Commonwealth, 927 S.W.2d 826, 828 (Ky. 1996).

      In interpreting a statute, we have a duty to accord to words of a
      statute their literal meaning unless to do so would lead to an
      absurd or wholly unreasonable conclusion. As such, we must look
      first to the plain language of a statute and, if the language is clear,
      our inquiry ends. We hold fast to the rule of construction that the
      plain meaning of the statutory language is presumed to be what
      the legislature intended, and if the meaning is plain, then the court
      cannot base its interpretation on any other method or source. In
      other words, we assume that the Legislature meant exactly what it
      said, and said exactly what it meant.




                                         3
Moore, 545 S.W.3d at 851 (citation omitted). Further, in construing statutes

that appear to conflict, “it is the duty of the court to try to harmonize the

interpretation of the law so as to give effect to both . . . statutes if possible.”

Ledford v. Faulkner, 661 S.W.2d 475, 476 (Ky. 1983).

      Pursuant to KRS 431.073, under certain circumstances, a person with a

criminal record can seek to have that record expunged. Under the statute, he

or she must “file with the court in which he or she was convicted an

application to have the judgment vacated. The application shall be filed as a

motion in the original criminal case.” KRS 431.073(1). In 2019, the

expungement statute was amended1 so that “[t]he filing fee for an application to

have judgment vacated and records expunged shall be fifty dollars ($50), which

shall be deposited into a trust and agency account for deputy clerks and shall

not be refundable.” KRS 431.073(10). Then, “[u]pon the issuance of an order

vacating and expunging a conviction pursuant to this section, the applicant

shall be charged an expungement fee of two hundred fifty dollars ($250), which

may be payable by an installment plan in accordance with KRS 534.020.” KRS

431.073(11)(a). However, the record will not actually be expunged until the full

$250 expungement fee is paid. KRS 431.073(5), (7). The money collected from

expungement fees is distributed as follows: 10% to the Department for

Libraries and Archives, 40% to the Department of Kentucky State Police, 40%


      1 Prior to 2019, the expungement statute required a $500 filing fee. Because the
amendments to the statute are retroactive, we limit our analysis to the statute as it
currently exists. We further commend the General Assembly’s actions to make
expungements more affordable and, by only requiring the expungement fee of those
who are successful in their application, less financially risky for those who apply.

                                           4
among the offices of Commonwealth’s attorneys, and 10% into the trust and

agency account for deputy circuit clerks.2 KRS 431.0795. We note that the

expungement statute makes no mention of the IFP statute and its applicability

or lack thereof.

      Under the IFP statute, “[a] court shall allow a poor person . . . to file or

defend any action . . . without paying costs . . . and shall have from all officers

all needful services and process . . . without any fees, except such as are

included in the costs recovered from the adverse party.” KRS 453.190(1)

(emphasis added). “The costs to which KRS 453.190 . . . applies are those

which are necessary to allow indigent persons access to the courts.

Traditionally those have been interpreted as costs payable to court officials and

necessary in order to prosecute or defend a claim.” Cummins v. Cox, 763

S.W.2d 135, 136 (Ky. App. 1988) (citing Stafford v. Bailey, 282 Ky. 525, 138

S.W.2d 998, 999 (1940)).

      “Where the legislature has defined a term or phrase . . . the courts are

not free to ignore it.” Jenkins v. Commonwealth, 496 S.W.3d 435, 455 (Ky.

2016) (citing Schroader v. Atkins, 657 S.W.2d 945, 947 (Ky. 1983)). The IFP

statute allows a qualifying person to file “any action” without paying costs and

fees. KRS 453.190(1). The legislature has defined the term “action” in KRS

446.010(1). Under that statute, “‘[a]ction’ includes all proceedings in any court



      2 We recognize the hardship our holding may place on the agencies who benefit
from the expungement fee. However, we cannot allow that potential hardship to color
our analysis of the statutes at issue. We merely interpret the statutes as enacted by
the General Assembly.

                                          5
of this state.” Id. (emphasis added). That is an extraordinarily broad definition

that is perhaps broadened even further by the use of the term “any” before

“action” in the IFP statute. Under the definition of “action” as provided by the

legislature, we see no interpretation of the IFP statute that could preclude an

expungement from being considered an “action” for purposes of that statute.

      The Commonwealth argues that an expungement should not be

considered a separate action for purposes of the IFP statute because the

application for expungement must be “filed as a motion in the original criminal

case.” KRS 431.073(1). However, we note that an expungement is completely

separate from the underlying criminal case. The mere fact that a filing fee is

required is evidence of this, as filing fees are not required for other types of

motions (such as a motion to suppress or a motion in limine) that would

ordinarily be filed as part of a criminal case. Further, an expungement action

does not ask about the strength of the evidence underlying the conviction or

whether there was any sort of procedural defect in the conviction. The only

questions in an expungement action that relate to the original criminal case are

of what crime was the applicant convicted and how much time has passed

since the completion of the applicant’s sentence.

      In summary, the broad definition of “action” provided by the legislature,

paired with the stand-alone nature of the expungement proceeding, leads us to

hold that the IFP statute applies to an application for expungement.




                                         6
      We now turn to the Commonwealth’s argument that if the IFP statute

applies to an expungement, it only applies to the filing fee and not the

expungement fee. We find this argument unpersuasive.

      The Commonwealth relies largely on Spees v. Kentucky Legal Aid, 274

S.W.3d 447; however, that case is distinguishable. In Spees, Esmeralda Marie

Vasquez-Orosco was deemed indigent and permitted to file a divorce action in

forma pauperis. Id. at 448. Stanley K. Spees was appointed as a warning order

attorney and fulfilled his responsibilities in that role. Id. He moved the family

court for an allowance of a fee of $150 to be paid by Vasquez-Orosco or

Kentucky Legal Aid, the employer of the attorney who represented her. Id. The

family court denied Spees’s motion on the grounds that Vasquez-Orosco was

indigent and had been granted IFP status. Id. Spees appealed to the Court of

Appeals, which affirmed the family court. Id. This Court then granted review to

determine whether warning order attorney fees are allowed in cases where the

plaintiff is proceeding in forma pauperis. Id.

      Ultimately, we held that Vasquez-Orosco could be required to pay the

warning order attorney fees because the non-payment of those fees did not

deny her access to the court and did not impede or impair the adjudication of

her divorce case. Id. at 449–50. We further stated that the “non-payment of the

fee cannot result in an abatement of the case.” Id. at 450 (citing Francis v.

Taylor, 593 S.W.2d 514, 516 (Ky. 1980)). We explained that “[t]he interest [the

IFP statute] is designed to protect is the right of access to the courts, with the

assurance that indigent persons are not, on account of their indigency,

                                         7
deprived of access to the courts that would otherwise be available.” Id. We

noted that warning order attorney fees are not required to be paid in advance,

and therefore, the application of these fees “to indigent persons does not limit

access to the court or to legal process.” Id. at 451.

      This stands in stark contrast to the expungement statute. An indigent

person is unable to achieve his or her aim—expungement—unless he or she

pays both the filing fee and the expungement fee. Payment of both fees is

required to complete the expungement process and obtain all of its benefits. We

can identify no other situation in our Commonwealth where a judge renders a

judgment that a litigant is entitled to a benefit under the law, but that litigant

cannot obtain the benefit of that judgment unless and until he pays a fee.

Because of this, the IFP statute applies to both the $50 filing fee and the $250

expungement fee. Any other holding would be contrary to the purpose of the

IFP statute.

                                 III.   CONCLUSION

      For the foregoing reasons, we reverse the Court of Appeals and remand

to the Jefferson Circuit Court for proceedings consistent with this Opinion.

      All sitting. All concur.




                                         8
COUNSEL FOR APPELLANT:

Sammie Stewart Pope
John David Young
Cassandra Florence Kennedy
Legal Aid Society

Michael Patrick Abate
Cassie Chambers Armstrong
Kaplan Johnson Abate & Bird LLP

COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Robert Lee Baldridge
Assistant Attorney General

COUNSEL FOR AMICI CURIAE, AFL-CIO; GREATER LOUISVILLE CENTRAL
LABOR COUNSEL; KENTUCKY ASSOCIATION OF CRIMINAL DEFENSE
LAWYERS; AND FRIENDS OF JEFFERSON COUNTY PUBLIC LAW LIBRARY:

Franklin Todd Lewis
Todd Lewis Law

Angela Marie Rea
President, Kentucky Association of Criminal Defense Lawyers

Kurt Xavier Metzmeier
Associate Director of Law Library
University of Louisville Brandeis School of Law




                                       9